Name: Commission Regulation (EEC) No 1582/91 of 11 June 1991 laying down certain detailed rules for the application of Council Regulation (EEC) No 598/91 for the supply of canned beef intended for the people of the Soviet Union
 Type: Regulation
 Subject Matter: political geography;  trade policy;  cooperation policy;  animal product;  foodstuff
 Date Published: nan

 No L 147/20 Official Journal of the European Communities 12. 6 . 91 COMMISSION REGULATION (EEC) No 1582/91 of 11 June 1991 laying down certain detailed rules for the application of Council Regulation (EEC) No 598/91 for the supply of canned beef intended for the people of the Soviet Union Whereas, for the purposes of payment of tenders and the securities to be lodged, and in order to avoid market distortions as a result of monetary factors, provisions should be made for the use of the representative market rates referred to in Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Council Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 3237/90 Q ; Whereas the manufacture and the packaging of the products should be submitted to a permanent control by the intervention agencies of the Member States ; Whereas Article 2, subparagraph 4 of Regulation (EEC) No 598/91 , provides that no export refund shall be granted, or monetary compensatory amounts applied, in respect of the products supplied under this action ; Whereas products held by intervention agencies and intended for a particular destination are subject to the provisions of Commission Regulation (EEC) No 569/88 (8), as last amended by Regulation (EEC) No 151 3/9 1 (9) ; whereas the Annex to the said Regulation should be modified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee provided for in Article 5 (2) of Regulation (EEC) No 598/91 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 598/91 of 5 March 1991 on urgent action for the supply of agricul ­ tural products intended for the people of the Soviet Union ('), and in particular Article 5 (2) thereof, Having regard to Council Regulation (EEC) No 1 676/8 5 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purpose of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 2 (4) thereof, Whereas Regulation (EEC) No 598/91 provides for urgent action for the supply of agricultural products intended for the people of the Soviet Union ; whereas that country has requested the supply of canned processed beef ; whereas this request should be granted by releasing a sufficient quantity of intervention beef for that purpose ; Whereas, taking into consideration the particular require ­ ments of the supply as regards transport and distribution to the destination, the costs concerning the manufacture of the products should be determined separately, by tender, in order to organize at a second occasion the dispatch of the products to the institutions and collective beneficiaries ; Whereas certain detailed rules of application of Regula ­ tion (EEC) No 598/91 should be laid down, in particular concerning the conditions for the tender participation, for the procedure of determining the succesful tenderer as well as for his obligations related to the manufacturer of the canned beef ; Whereas, in order to ensure that the supplies are effected properly, the conditions for lodging securities should be determined together with the necessary detailed rules for the implementation of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (4), as last amended by Regulation (EEC) No 3745/89 0 ; HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the delivery of canned beef as defined in Annex I for the people of the Soviet Union pursuant to Regulation (EEC) No 598/91 and in accordance with the conditions laid down in this Regulation . 2. The following intervention beef shall be made avai ­ lable for the manufacture of the product to be delivered : (') OJ No L 67, 14. 3 . 1991 , p. 19 . 0 OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9. O OJ No L 205, 3 . 8 . 1985, p. 5 . (6) OJ No L 310, 21 . 11 . 1985, p. 1 . O OJ No L 310, 9 . 11 . 1990, p. 18 . (8) OJ No L 55, 1 . 3 . 1988 , p. 1 . O OJ No L 141 , 5 . 6. 1991 , p. 24.0 OJ No L 364, 14. 12. 1989, p . 54. 12. 6 . 91 Official Journal of the European Communities No L 147/21  forequarters bone-in,  hindquarters bone-in,  boneless cuts, except fillets and striploins, having been trimmed to an intervention specification of a minimum of 90 % visible lean . Details of the quantities available and the places where the products are stored may be obtained from the inter ­ vention agencies listed in Annex III to this Regulation. Within the limits of the quantities available the interven ­ tion beef shall be released from cold stores situated within a reasonable geographical distance from the successful tenderer. As far as possible the intervention agencies shall release first the meat which has been stored the longest. No claims to any particular lots shall be allowed. (b) they indicate the name, address, telex and telefax numbers of the tenderer established in the Commu ­ nity ; (c) each tender refers to only one of the categories referred to in Article 1 (2) ; (d) they comprise a minimum quantity of 100 tonnes of intervention beef ; (e) specify in ecus per tonne of intervention beef the costs of production, packaging and delivery of canned beef in accordance with the provisions of Article 2 ; (f) indicate the Member State where manufacture is to take place ; (g) indicate as precisely as possible the total net weight of the content of the canned products to be produced from the quantity referred to in (d) ; (h) be accompanied by a written undertaking by the tenderer to produce through the deboning, trimming and cutting operations the highest possible quantity of eligible meat to be canned ; (i) be accompanied by a written statement by the tenderer permitting any control measures deemed appropriate by the competent authorities in the Member States concerned ; (j) be accompanied by a tender security of ECU 15 per tonne of intervention beef lodged with the interven ­ tion agency in accordance with Title III of Regulation (EEC) No 2220/85. 4. The tender cannot be modified nor withdrawn. Article 2 The delivery shall comprise : (a) the processing and packaging in the Community of intervention beef as specified in Article 1 (2) taking into account that the intervention beef is delivered at the loading bay of the intervention cold stores in accordance with the prevailing intervention agencies rules for release from storage ; (b) the possible storage at the manufacturer's expense until the taking over of the canned beef by the organi ­ zation designated by the Commission ; (c) the actual delivery of the canned beef not later than 20 September 1991 inclusive to the designated organi ­ zation at the loading bay of the manufacturer's ware ­ house. Article 4 1 . The intervention agencies shall forward to the Commission (') the submitted tenders to arrive not later than the second working day following the final date for submission of tenders . Where no tenders are submitted, Member States shall inform the Commission of this withing the time limit as specified in the first subpara ­ graph. 2. On the basis of the tenders received, the Commis ­ sion shall decide in respect of each category of interven ­ tion beef provided for in Article 1 (2) either to fix a maximum amount of costs or to make no award. Where a maximum amount of costs is fixed, tenders not exceeding this amount shall be accepted. Article 3 1 . Applicants must be natural or legal persons who, at the request of the competent authorities must prove that they have been active in the beef sector for at least the preceding 12 months. This latter requirement shall not apply to applicants established for at least 12 months in the territory of the former German Democratic Republic. 2. Tenders shall be submitted in writing to one of the intervention agencies listed in Annex III against acknow ­ ledgement or by registered letter before 1 2 noon on 18 June 1991 . Tenders may equally be submitted by telex. In the case where not tender is accepted in accordance with Article 4 (2) tenders for a second submission may be lodged before 12 noon on 2 July 1991 . 3 . Tenders shall be valid only if : (a) they refer clearly to the delivery provided for in this Regulation ; (') Commission of the European Comunities DG VI.D.2 120 rue de la Loi , office 8 /3 B- 1 049 Bruxelles ; telex AGREC 22037 B, telefax (02)235 33 10 . No L 147/22 Official Journal of the European Communities 12. 6 . 91 3 . Within three working days following the day on which the Member States are notified of the Commis ­ sion 's decision, the intervention agency concerned shall inform all tenderers of that decision by registered letter, by telex or against written acknowledgement. Where a tender is accepted, the contract shall be deemed to have been concluded on the date of notification of the intervention agency to the tenderer as referred to in the first subparagraph. Article 5 1 . The tender security provided for in Article 3 (3) (j) shall be released immediately where tenders are not accepted. 2. The primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be : (a) for tenderers : the maintenance of their tender until the decision referred to in Article 4 (2) has been adopted ; (b) for the successful tenderers :  the lodging of the delivery security in accordance with Article 6 (2),  the take-over of the quantity for which the security referred to in the first indent is lodged. intervention agency holding the products has received the certificate referred to in that paragraph. 5 . Upon authorization by the intervention agency in the Member State of processing the successful tenderer may :  instruct an agent to take delivery of the intervention products on his behalf,  have bone-in beef deboned on his behalf outside the establishments indicated in paragraph 2. The debo ­ ning operations must take place in the Member State of processing. 6. The authorization referred to in paragraph 5 shall only be granted where the Member State concerned can ensure the necessary control related to the transport and deboning operations. Article 7 1 . When the intervention beef is being deboned or trimmed, no other meat may be in the boning or trim ­ ming room, 2. The beef to be used for processing must be trimmed to a minimum of 90 % visible lean . 3 . All the bones, larger tendons and cartilages must be removed. The deboning and trimming operations must be carried out in such a way that the highest possible quan ­ tity of eligible meat is used for processing. 4. Where bone-in hindquarters are used processing shall take place after the fillet and striploin, as defined in the intervention specifications, have been removed. 5. Bones, fat, trimmings and, as the case may be, fillets and striploins shall belong to the successful tenderer. Article 8 The successful tenderer shall ensure that the canned meat produced is placed and kept in store in easily identifiable lots, each lot comprising uniform can size . No substitution of the canned beef shall be allowed. Article 9 1 . Intervention agencies shall be responsible for the supervision of all movements and operations related to the beef concerned until the time where the canned beef is taken over by the designated organization indicated in the take-over certificate laid down in Annex II. 2 . Supervision must include : (a) permanent physical control to verify that all the meat taken over from intervention stores and trimmed to the necessary extent is used for the manufacture of canned beef in accordance with the specifications laid down in Annex I : Article 6 1 . Successful tenderers must take over the beef from intervention cold stores on 31 August 1991 at the latest. 2. Before the meat is taken over from intervention stocks the successful tenderer shall inform in writing the intervention agency releasing the meat of the establish ­ ment or establishments where the meat is to be processed and from where delivery of the canned beef is to take place . The establishment concerned must be Community approved in accordance with Council Directive 77/99/EEC (2). 3 . Before taking over, a delivery security shall be lodged by the successful tenderer with the intervention agency of the Member States in which the manufacture and delivery of the canned beef is to take place, in accor ­ dance with Title III of Regulation (EEC) No 2220/85. The amount of the security shall be equal to :  ECU 2 000 per tonne of bone-in forequarters,  ECU 2 500 per tonne of bone-in hindquarters,  ECU 3 000 per tonne of boneless beef. 4. Where Article 5 (2) of Regulation (EEC) No 569/88 is applied the meat can be taken over only when the (') OJ No L 26, 31 . 1 . 1977, p. 85. 12. 6 . 91 Official Journal of the European Communities No L 147/23 agency with the take-over certificate and the certification referred to in Article 9 (3). Article 13 The conversion rates to be used for payment of tenders ad for the tender and delivery securities shall be the repre ­ sentative market rates referred to in Article 3a of Regula ­ tion (EEC) No 3152/85 valid on the final date for the submission of tenders. Article 14 In part II of the Annex to Regulation (EEC) No 569/88 , the following item and footnote are added : '26. Commission Regulation (EEC) No 1582/91 of 11 June 1991 laying down certain detailed rules for the application of Council Regulation (EEC) No 598/91 for the supply of canned beef intended for the people of the Soviet Union (26) : on the dispatch of the meat for processing : Section 44 of the SAD, or the most appropriate section of the document used : Destinados a la transformaciÃ ³n [Reglamento (CEE) n ° 1582/91 ] Til forarbejdning [forordning (EÃF) nr. 1582/91 ] Zur Verarbeitung bestimmt [Verordnung (EWG) Nr. 1582/91 ] (b) when actual delivery takes place, physical control to verify that the canned beef produced and stored fully corresponds with the canned beef to be delivered. 3 . In respect of each delivery contract a report shall be made stating the findings of the supervision referred to in parpagraph 1 . Where those findings are considered as satisfactory by the official responsible he shall issue the appropriate certification to the successful tenderer. Article 10 1 . The intervention agency shall inform the successful tenderer of the designated organization who shall take delivery of the canned beef at the loading bay of the tenderer's warehouse. The delivery schedule shall be fixed between the tenderer and that organization with a view to expediting the delivery and take-over of the products as soon as possible. For this purpose, the Commission shall inform the designated organization of the name and address of the successful tenderer. 2 . All the canned beef produced by the successful tenderer shall be delivered to the designated organization not later than 20 September 1991 against reception of a take-over certificate, duly filled in and signed, the model of which is shown in Annex II . Article 11 1 . Upon application of payment accompanied by the original take-over certificate referred to in Article 10 (2) and the certification referred to in Article 9 (3) the inter ­ vention agency concerned shall immediately pay the successful tenderer the amount laid down in his tender. 2 . Applications for payments shall reach the interven ­ tion agency responsible for supervision not later than 27 September 1991 . 3 . If the merchandise is not taken over by the date indicated in Article 10 (2), the tenderer shall ask the orga ­ nization responsible for the checks to certify that the product was available for take-over by 20 September 1991 . In this case, payment shall only be made for the quanti ­ ties for which the organization responsible for the checks have attested conform to the requisite obligations. The organization responsible for payment will take the appropriate measures as regards the destination of the merchandise, after consultation with the Commission . Article 12 1 . In request of the delivery security referred to in Article 6 (3), the primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be the delivery, free at the loading bay, of the canned beef produced and packed according to the condi ­ tions and specifications laid down in this Regulation . 2. The delivery security shall be released immediately after the successful tenderer has provided the intervention Ã Ã Ã ¿Ã  Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸ . 1582/91 ] For processing [Regulation (EEC) No 1582/91 ] DestinÃ ©es a la transformation [rÃ ¨glement (CEE) n0 1582/91 ] Destinate alla trasformazione [regolamento (CEE) n . 1582/91 ] Bestemd om te worden verwerkt [Verordening (EEG) nr. 1582/91 ] Destinadas a transformaÃ §Ã £o [Regulamento (CEE) n? 1582/91 ] (26) OJ No L 147, 12. 6 . 1991 , p. 20 .' Article 15 The successful tenderers shall each Tuesday and in respect of the preceding week communicate to the Commission (') :  the net weight of the produced cans, and  the quantity delivered to the designated organization . Article 16 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (') See footnote (') in Article 4 ( 1 ). No L 147/24 Official Journal of the European Communities 12. 6 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission 12. 6. 91 Official Journal of the European Communities No L 147/25 ANNEX I PRODUCT SPECIFICATIONS FOR CANNED BEEF A. Product description Shelf stable canned and cooked beef fulfilling the requirements laid down in Annex B, chapter II of Council Directive 77/99/EEC. Minimum guaranteed shelf life : three years. B. Product specifications 1 . Composition of the content of each can before cooking : ± 80 % in form of trimmed beef ; a minimum of 90 % of this meat must have been diced into pieces of at least 1,5 cm and at most 0,3 cm on each face ; ± 18,5% water ; ± 1,5 % salt. 2. Size of can :  minimum 200 grammes net content,  maximum 3,0 kilos net content. 3 . The cans must be hermetically sealed with no trace of corrosion on the seams or internal parts. 4. An opener tool shall be attached to each can. 5. Each can shall be indelibly marked with the following text in Russian and one of the official langu ­ ages of the Community : 'EEC aid for USSR  Commission Regulation (EEC) No 1582/91 ' in 5 mm block letters. The lithographed label must at least indicate in one of the official languages of the Community :  the list of ingredients,  net content in kilos/grammes,  the production and expiry dates,  the name and address of the manufacturer,  the veterinary approval number of the processing establishment. C. Packaging The cans must be packed in standard export cartons suitable for both land and sea transport. Each carton is to be properly sealed upon packingg. The sealed cartons must be secured with strong fibre of other suitable tape. Each carton shall be marked : 'EEC aid to USSR  canned beef 1991 ' in at least 2 cm high block letters in Russian and in one of the official languages of the Community. Furthermore, each carton shall indi ­ cate the name of the manufacturer, the number of cans and the total net content in kilos/grammes. No L 147/26 Official Journal of the European Communities 12. 6. 91 ANNEX II TAKE-OVER CERTIFICATE I, the undersigned : (name, first name, business name) acting on behalf of for the account of the hereby certify that the goods referred to below, delivered pursuant to Commission Regulation (EEC) No 1582/91 , have been taken over :  Place and date of taking-over :  Type of product :  Tonnage, weight taken over (gross) :  Packaging : Comments : Signature : 12. 6 . 91 Official Journal of the European Communities No L 147/27 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o BELGIQUE/BELGIÃ  : Office belge de l'Ã ©conomie et de l'agriculture Rue de TrÃ ªves 82 B- 1 040 Bruxelles Belgische Dienst voor Bedrijfs ­ leven en Landbouw Trierstraat 82 B-1040 Brussel [tÃ ©l. : (2) 230 17 40 ; tÃ ©lÃ ©fax : (2) 230 25 33 ; tÃ ©lex : 24076 OBEA BRU B ; 65567 OBEA BRU B] BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND : GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel. (069) 1 56 4  App. 772/773 Telex : 41 11 56 DANMARK : Direktoratet for Markedsordningerne EF-Direktoratet Frederiksborggade 18 DK-1360 KÃ ¸benhavn K tlf. 3115 41 30, telex 15137 DK, telefax 31926 948 Ã Ã Ã Ã Ã Ã  : Ã Ã Ã ·Ã ½Ã ¿Ã Ã Ã ¿Ã Ã ¹Ã ºÃ ® Ã ¿Ã ´Ã Ã  Ã £Ã Ã ±Ã ´Ã ¯Ã ¿Ã 33 Ã Ã ¸Ã ®Ã ½Ã ± 10559 Ã Ã ·Ã ». 321 23 59, Ã Ã ­Ã »Ã µÃ ¾ 221683 ESPAÃ A : SENPA (Servicio Nacional de Productos Agrarios) Calle Beneficencia 8 E-25004 Madrid TelÃ ©fonos : 2 22 29 61 , 2 22 91 20, 2 21 65 30. TÃ ©lex : SENPA 23427 E FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 (tÃ ©l . : 45 38 84 00 ; tÃ ©lex : 260643) IRELAND : Department of Agriculture Agriculture House Kildare Street . Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestra, 81 , Roma Tel . 47 49 91 Telex 61 30 03 LUXEMBOURG : Service d Ã ©conomie rurale, section cheptel et viande 113-115, rue de Hollerich Luxembourg (tÃ ©l. : 478/443 ; tÃ ©lex : 2537) NEDERLAND : Ministerie van Landbouw en Visserij Voedselvoorzieningsin- en verkoopbureau (VIB) Burg. ivessenplein 3 Postbus 960 6430 AZ Hoensbroek Tel . 045 / 23 83 83, telefax 045 / 22 27 35, telex 56396 No L 147/28 12. 6 . 91Official Journal of the European Communities UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302 PORTUGAL : INGA Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola Rua Camilo Castelo Branco, 45 P-1000 Lisboa Tel . 53 88 12 / 3 / 4 / 5 / 6 / 7/ 8 Telefax 691138 Telex 66209 INGAP